Case 1:19-cv-12158-ADB Document 46 Filed 03/08/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

GREGORY FIRMIN,
Plaintiff,

V.

CITY OF BOSTON, MASSACHUSETTS,

BOSTON POLICE DEPARTMENT,

OFFICER CARL NEMES, and

OFFICER WILLIAM ROBERTSON
Defendants.

C. A. No. 1:19-CV-12158-ADB

enna “Same Senet See? “ene? See! See See “eee See “Nee “Nee Nee)

CITY OF BOSTON’S CERTIFICATION PURSUANT TO L.R. 16.1

The City of Boston submits this certification, pursuant to Local Rule 16.1(d)(3),
that its counsel and an authorized representative of the party have conferred: (A) with a
view to establishing a budget for the costs of conducting the full course and various
alternative courses of the litigation; and (B) to consider the resolution of the litigation
through the use of alternative dispute resolution programs such as those outlined in L.R.

16.4.

o
Date: March = 2021 Authorized Representative for the
City of Boston
Case 1:19-cv-12158-ADB Document 46 Filed 03/08/21 Page 2 of 2

“7
i

f

SusaA M. Weise ”
“ First Assistant Corporation Counsel

CITY OF BOSTON,
By its attorneys:

Eugene F. O'Flaherty
Corporation Counsel

/s/ Nieve Anjomi

Nieve Anjomi (BBO#651212)

Senior Assistant Corporation Counsel
City of Boston Law Department

City Hall, Room 615

Boston, MA 02201

(617) 635-4098
nieve.anjomi@boston.gov

Certificate of Service
1, Nieve Anjomi, hereby certify that on March 4%. 2021 a true copy of the above
document will be served upon all parties of record via this court's electronic filing system

and to those non-registered participants via first class mail.

/s/ Nieve Anjomi
Nieve Anjomi
